Citation Nr: 0401330	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1996 to June 2001.

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In this decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back disability.

In the rating decision of December 2001, the RO also denied a 
claim for entitlement to service connection for bilateral 
stress fractures of the lower legs.  Apparently, the veteran 
discussed this issue in a notice of disagreement (NOD) 
received in May 2002 and the RO included this issue in a 
statement of the case (SOC) issued in January 2003.  However, 
the veteran clearly stated in his substantive appeal (VA Form 
9) received by VA in March 2003 that, "I am only appealing 
my back problem."  Thus, the issue of entitlement to service 
connection for bilateral stress fractures of the lower legs 
is not properly before the Board at this time.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2003).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue of entitlement to service connection for a low back 
disability has been obtained.

2.  The medical evidence supports a nexus between the 
veteran's current L4-L5 degenerative disc disease and his 
active military service.


CONCLUSION OF LAW

The criteria for service connection for L4-L5 degenerative 
disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

Regardless, the Board finds that the following decision is a 
full grant of all benefits sought on appeal regarding the 
issue of entitlement to service connection for a low back 
disability.  Therefore, any failure of VA to comply with its 
duty to notify and assist is now moot and, in any event, 
would be harmless error.  See Miles v. M/V Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985) (While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.)

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran has presented lay evidence that he currently 
suffers with chronic low back pain.  He asserts that this 
symptomatology began during his active military service and 
has continued to the present time.

A review of the service medical records indicates that his 
spine and musculoskeletal system were found to be normal on 
his entrance examination of April 1993.  He denied any prior 
medical history of recurrent back pain.  

A military outpatient record of September 1998 noted the 
veteran's complaints of a one-month history of right upper 
leg pain and paresthesia that radiated into his foot.  The 
examiner noted that these symptoms were distributed along the 
right L5 dermatome.  A lumbar spine X-ray was reported to be 
normal.  The assessment was L5 root irritation of unknown 
cause.  The treatment plan was for symptomatic treatment with 
physical therapy.  If the pain did not improve, then the 
veteran was to be referred for magnetic resonance image (MRI) 
scan and a neurosurgery consultation.  

A physical therapy consultation of September 1998 noted 
symptoms of right leg pain that originated in the right 
gluteal region and extended down the leg to the foot.  The 
only apparent abnormality noted on examination was a positive 
piriformis sign.  The assessment was piriformis syndrome.

An outpatient record of early July 2000 noted the veteran's 
complaints of low back pain centralized in the S2 area.  
While this examiner's abbreviations and writing are difficult 
to read, it appears that muscle spasm was found on 
examination of the paraspinal muscles.  The assessment was 
probable low back pain secondary to pes planus.  A physical 
therapy evaluation of late July 2000 noted the veteran's 
complaints of low back pain of two months duration.  While 
the veteran denied any precipitating injury, he did report 
falling down while rollerblading after his low back pain had 
begun.  On examination, there was pain elicited at the end of 
back flexion motion.  There was also demonstrated bilateral 
lumbar paraspinal muscle tenderness and tightness with 
palpation.  The veteran continued to receive physical therapy 
for his low back pain through October 2000.  In October 2000, 
the physical therapist noted that the veteran was positive 
for low back pain when conducting straight leg raises.  

The veteran was afforded a military orthopedic consultation 
in early November 2000.  He reported that his current low 
back pain began five to six months prior to examination when 
he was playing golf.  The veteran asserted that he had driven 
his golf club into the ground and felt immediate low back 
pain.  He also noted that he had fallen hard on his tailbone 
twice since the latest onset of his low back pain.  It was 
reported by the veteran that he had experienced painful legs 
and feet for the previous three years.  His recent medical 
history included piriformis syndrome, stress fractures of 
both tibias, and pronation syndrome of both feet.  The only 
abnormality noted on examination was mild bilateral 
paralumbar spasm.  Lumbar spine X-rays were found to be 
within normal limits.  The orthopedist's "conclusion" was 
chronic back strain.

A late November 2000 outpatient record noted the veteran's 
complaints of increased low back pain after lifting a 20-
pound weight the day before.  On examination, there was mild 
spasm and tenderness over the lumbar paraspinal muscles.  The 
"conclusion" was right iliosacral dysfunction.  Outpatient 
examination in December 2000 found no palpable spasm present.

The veteran was given a separation examination in March 2001.  
He noted a medical history of recurrent back pain.  The 
examiner summarized this history of low back pain that began 
ten months ago and was diagnosed as iliosacral dysfunction 
and bursitis.  On examination, the veteran's spine and 
musculoskeletal system were found to be normal.  

The veteran was given a VA orthopedic examination in April 
2001.  He complained of initially injuring his low back in 
1998 after falling while rollerblading.  He claimed that he 
exacerbated his low back pain while playing golf in the 
summer of 2000.  During this examination, the veteran denied 
that his back pain radiated into his legs.  The examiner 
apparently reviewed the orthopedic consultations and noted 
that these examinations had been "normal."  He indicated 
that the diagnosis of "iliosacral dysfunction" and the 
prescribed anti-inflammatory medicine "merely indicates that 
[the veteran] was having pain."  The only abnormality noted 
on examination in April 2001 was diffuse tenderness at the L5 
level that was not well localized.  No back spasm was 
elicited during examination.  The diagnoses included low back 
pain with no objective findings on examination and no 
disability noted.  The examiner further commented that the 
veteran had "significant psychogenic musculoskeletal 
reaction with considerable dramatic conclusions that are not 
borne out by reviewing his records."

The veteran submitted a private orthopedic examination report 
dated in March 2002.  The physician that conducted this 
report noted an accurate history of the veteran's in-service 
complaints and treatment.  The veteran complained of back 
pain, but indicated that symptoms of a burning sensation and 
numbness down the backs of his legs only happened 
occasionally.  The only abnormality noted on examination was 
mild pain elicited over the L4 and L5 segments and in the 
iliolumbar, buttocks, and glute areas.  A MRI scan of the 
lumbar spine was obtained which was normal except for a small 
central disc protrusion at the L4-L5 level that contributed 
to a low normal central canal size.  The examiner's diagnosis 
was L4-L5 degenerative disc disease, with no clear radicular 
symptoms, that would be reasonably aggravated by running, 
jumping, and twisting motions.  It was the examiner's 
recommendation that the veteran received only conservative 
treatment for this disorder.

The veteran has provided competent evidence of in-service 
injury to his low back and chronic symptomatology since those 
injuries.  See Espiritu, supra.  While the histories reported 
on examination appear at times to be inconsistent regarding 
the chronic nature of the veteran's low back pain, the 
medical evidence does corroborate repeated treatment for low 
back pain since 1998.

The latest medical opinions appear to provide contradictory 
evidence on whether the veteran suffers with a current low 
back disability.  The VA examiner appears to find that there 
is no physical disability associated with the veteran's low 
back, while the private orthopedist of March 2002 finds 
degenerative disc disease at the L4-L5 level.  After 
reviewing both examination reports, the Board finds the 
private orthopedist opinion to be the most persuasive.  The 
VA examiner indicated in his report that a review of the 
service medical records had shown no objective findings of a 
low back disability.  However, the military records noted 
palpable tenderness and spasm in the lumbar spine region on 
more than one occasion.  In addition, the MRI of March 2002 
provides diagnostic evidence of disc disease in the lumbar 
spine that was not found on X-rays.  As the private 
orthopedist opinion is based on a more accurate medical 
history and on more thorough diagnostic studies, the Board 
finds this opinion more probative than the VA examiner's 
opinion of April 2001.  

There is no medical opinion of record that directly links the 
veteran's current L4-L5 disc disease with his military 
service.  However, the private orthopedist indicated that 
physical exercise and movements would exacerbate this 
disorder, which appears to be consistent with the low back 
complaints during military service.  In addition, the MRI 
findings of March 2002 confirm the military examiner's 
initial opinion in 1998 that the veteran's symptoms were 
consistent with L5 nerve root impingement.  This evidence, in 
combination with the veteran's consistent low back complaints 
(corroborated by the military outpatient records) of low back 
injury and chronic symptomatology, and due to the fact that 
L4-L5 disc disease was confirmed so soon after his separation 
from the military, is sufficient to award service connection 
for a low back disability.  See 38 U.S.C.A. § 5107(b).  Based 
on the above analysis, the Board finds that service 
connection for L4-L5 degenerative disc disease is warranted.




ORDER

Entitlement to service connection for L4-L5 degenerative disc 
disease is granted.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



